DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 2, 14,  15, and the addition of new claims 21 and 38, in the paper of 8/26/2022, is acknowledged.  Applicants' arguments filed on 8/26/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Claims 1-19 and 21 are at issue and are present for examination.
Applicant’s election without traverse of Group 1, drawn to a detergent composition comprising a DNase and a surfactant and the Species of: SEQ ID NO:3, anionic surfactant and linear alkylbenzene sulfonate, in the reply filed on 5/20/2022 is acknowledged.
Claims 6-9 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/19.
Terminal Disclaimer
The terminal disclaimer filed on 8/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,131,863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 14 and 15 are objected to because of the following informalities:  
Claims 14 and 15 depend from rejected claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 10-13, 16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1-5, 10-13, 16 and 21 are directed to all possible detergent compositions comprising: (a) a polypeptide having deoxyribonuclease activity, wherein the polypeptide has a mere 80% sequence identity to the mature polypeptide of SEQ ID NO: 4, and (b) at least one surfactant, wherein the total amount of surfactant(s) in said composition is in the range of 3.6 w/w % to 28.5 w/w %.  The specification, however, only provides the representative species of that detergent compositions comprising: (a) a polypeptide having deoxyribonuclease activity, wherein the polypeptide has the amino acid sequence of SEQ ID NO: 4 encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these variant polypeptides and comprising detergent compositions by sufficient identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim(s) 1-5, 10-13, 16 and 21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that detergent composition comprising: (a) a polypeptide having deoxyribonuclease activity, wherein the polypeptide has the amino acid sequence of SEQ ID NO: 4, does not reasonably provide enablement for any possible detergent compositions comprising: (a) a polypeptide having deoxyribonuclease activity, wherein the polypeptide has a mere 80% sequence identity to the mature polypeptide of SEQ ID NO: 4, and (b) at least one surfactant, wherein the total amount of surfactant(s) in said composition is in the range of 3.6 w/w % to 28.5 w/w %.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claim(s) 1-5, 10-13, 16 and 21 are so broad as to encompass any possible detergent compositions comprising: (a) a polypeptide having deoxyribonuclease activity, wherein the polypeptide has a mere 80% sequence identity to the mature polypeptide of SEQ ID NO: 4, and (b) at least one surfactant, wherein the total amount of surfactant(s) in said composition is in the range of 3.6 w/w % to 28.5 w/w %.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and comprising detergent compositions encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural and minimal if any functional limits on the polypeptides encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that that detergent composition comprising: (a) a polypeptide having deoxyribonuclease activity, wherein the polypeptide has the amino acid sequence of SEQ ID NO: 4. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications or variants as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass any possible detergent compositions comprising: (a) a polypeptide having deoxyribonuclease activity, wherein the polypeptide has a mere 80% sequence identity to the mature polypeptide of SEQ ID NO: 4, and (b) at least one surfactant, wherein the total amount of surfactant(s) in said composition is in the range of 3.6 w/w % to 28.5 w/w %, because the specification does not establish: (A) regions of the polypeptide which may be modified effecting the desired deoxyribonuclease activity,; (B) the general tolerance of polypeptides encompassed by the breadth of the claims to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of claimed polypeptides with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the required deoxyribonuclease activities, and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495), it would require undue experimentation for one skilled in the art to arrive at the majority of those encompassed variant polypeptides of the claimed genus.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible detergent compositions comprising: (a) a polypeptide having deoxyribonuclease activity, wherein the polypeptide has a mere 80% sequence identity to the mature polypeptide of SEQ ID NO: 4, and (b) at least one surfactant, wherein the total amount of surfactant(s) in said composition is in the range of 3.6 w/w % to 28.5 w/w %.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those variant polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1-4 and 10-16 under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. (WO 2014/087011) is withdrawn based upon applicant’s amendment of the claims to require that the deoxyribonuclease polypeptide has at least 80% sequence identity to a polypeptide selected from SEQ ID NO:1-4.

Claim Rejections - 35 USC § 103

The rejection of claims 1-5 and 10-16 under 35 U.S.C. 103 as being unpatentable over Gori et al. (WO 2014/087,011) is withdrawn based upon applicant’s amendment of the claims to require that the deoxyribonuclease polypeptide has at least 80% sequence identity to a polypeptide selected from SEQ ID NO:1-4.

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. (WO 2014/087,011) in view of Gori et al. (US 2017/0107457) is withdrawn based upon applicant’s amendment of the claims to require that the deoxyribonuclease polypeptide has at least 80% sequence identity to a polypeptide selected from SEQ ID NO:1-4.

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (WO 2011/098579) in view of Lykke et al. (US 6,242,405) is withdrawn based upon applicant’s amendment of the claims to require that the deoxyribonuclease polypeptide has at least 80% sequence identity to a polypeptide selected from SEQ ID NO:1-4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


rgh
11/1/2022





/RICHARD G HUTSON/           Primary Examiner, Art Unit 1652